DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's application filed 08/24/2021.
Claims 1-21 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toriumi (US-2019/0057511).
Regarding claim 1, Toriumi discloses an audio processing apparatus (see Figs. 1-4B) comprising: an attachment unit configured to attach a lens including a noise source (Fig. 4A); a first microphone configured to acquire ambient sound; a second microphone configured to acquire sound occurring from the noise source; a first conversion unit configured to perform Fourier transform of an audio signal output from the first microphone to generate a first audio signal; a second conversion unit configured to perform Fourier transform of an audio signal output from the second microphone to generate a second audio signal (see Fig. 1, ¶ [0007]); a generation unit configured to generate noise data using the second audio signal and a parameter (see Fig. 2, elements 215-217) concerned with noise of the noise source (see Figs. 1, 3, ¶ [0007]); a subtraction unit (Fig. 1, element 102) configured to subtract the noise data from the first audio signal; and a third conversion unit configured to perform inverse Fourier transform of an audio signal output from the subtraction unit (see ¶ [0007]), wherein the parameter is associated with a type of the lens attached to the attachment unit (see Figs. 9A, 9B, ¶ [0111], [0112]).
Regarding claims 2-5, see Figs. 2 and 10, ¶ [0011]-[0016]. 
Regarding claims 6-7, see ¶ [0030], [0111], [0112].
Regarding claim 14, see ¶ [0048].
Regarding claim 15, see Fig. 2, elements 219 and 220.
Regarding claim 16-17, see Fig. 4A and 4B, and ¶ [0060], [0061].

Regarding claim 8, Toriumi discloses an audio processing apparatus (see Figs. 1-4B) comprising: a first microphone configured to acquire ambient sound; a second microphone configured to acquire sound occurring from a noise source (see Figs. 1, 3); a detection unit configured to detect a state concerning the audio processing apparatus (see Fig. 2, elements 215-217); a first conversion unit configured to perform Fourier transform of an audio signal output from the first microphone to generate a first audio signal; a second conversion unit configured to perform Fourier transform of an audio signal output from the second microphone to generate a second audio signal; a generation unit configured to generate noise data using the second audio signal and a parameter concerned with noise of the noise source (see Fig. 1, ¶ [0007]), a subtraction unit (Fig. 1, element 102) configured to subtract the noise data from the first audio signal; and a third conversion unit configured to perform inverse Fourier transform of an audio signal output from the subtraction unit (see ¶ [0007]), wherein the generation unit corrects the parameter according to the state concerning the audio processing apparatus detected by the detection unit (see ¶ [0030], [0031]).
Regarding claim 9, see Fig. 2, elements 236, 237, ¶ [0043].
Regarding claims 12-13, see Fig. 1, ¶ [0046]-[0050].
Method claims 18 and 19 are rejected for the same reasoning as set forth for the rejection of apparatus claims 1 and 8 since the apparatus claims perform the same functions as the method claims.

Claims 20 and 21 recite “a non-transitory computer readable storage medium", and “a computer” for the computer implemented the process of claims 18 and 19, Toriumi in ¶ [0120] discloses the audio processing apparatus including “non-transitory computer readable storage medium” for performing the functions of the process of claims 18 and 19.  Claims 20 and 21 are rejected for the same reasoning as set forth in apparatus claims 1 and 8 above.

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kanamori et al, Kimura et al, Rhee, Iyengar et al, Ohtsuka, Elko et al, Takano et al, and Tsujimoto disclose various audio processing systems and methods having plurality of microphones for noise detection, signals processing for noise cancellation control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XU MEI/           Primary Examiner, Art Unit 2654                                                                                                                                                                                              	11/19/2022